SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of: January, 2016 Commission File Number: 001-32562 STANTEC INC. (Name of Registrant) 10160 – 112 Street Edmonton, Alberta Canada T5K 2L6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F¨Form 40-Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):¨ This Form 6-K, dated October19, 2015, is specifically incorporated by reference into Stantec Inc.’s Registration Statement onFormS-8(File No.333-143082). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STANTEC INC. Date:January 4, 2016 By: /s/ Daniel J. Lefaivre Name: Daniel J. Lefaivre Title: Executive Vice President and CFO EXHIBIT INDEX Exhibit DescriptionofExhibit Stantec Closes Acquisition of KBR's Infrastructure Americas Division and Divests India Operations
